DETAILED ACTION
This Non-Final action is responsive to communications: RCE filed 03/10/2021.
Applicant amended claims 1, 2, 7, 11, 13, 17, 19, and 26. Cancelled claims 6, 12, and 22. Claims 1-5, 7-11, 13-21, 23-27 are pending. Claims 1, 2, 7, 11, 13, 17, 19, 20 and 26 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  03/10/2021 has been entered.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. Per MPEP 2141.02 VI prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
F) In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, 
G) Per MPEP 2112 anticipation is the epitome of obviousness. Per MPEP 1207.03(a) II, lack of novelty is the epitome of obviousness.
H) The effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Examiner may evaluate effective filing in a later office action as deemed applicable. Critical date of extrinsic evidence showing a universal fact need not antedate the filing date per MPEP § 2124.
I) Applicants seeking an interview with the examiner are encouraged to take advantage of Office's WebEx Conferencing as an alternative to face-to-face or telephonic meetings. See details in the conclusion section.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
4. 	Claims 23-25 are objected to because of the following informalities (problems that don’t rise to the level of causing the claim to be indefinite as best understood by examiner):  Claims 23-25 lists dependency on CANCELLED claim 22. Claims have incorrect dependency. Correction is required.

Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issues) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2, 7, 10-11, 17-18, 26-27  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017 /0099050 A1). Further supported by Pauley et al. (US 2005/0044302 A1) for limitation analysis.
Regarding independent claim 1, Lee teaches an apparatus (Fig. 3 system. See also Fig. 1), comprising: 
a memory bus including a plurality of signal lines (para [0032], see Fig. 1: B10, B20. See Fig. 1-Fig. 3); 
(Fig. 1: 1000 memory controller) coupled to the memory bus and configured to provide control information to the memory bus (para [0037]); and 
a plurality of memory modules (Fig. 3: 2000-1, 2000-2) coupled to the memory bus and configured to receive the control information from the memory controller (para [0037] and  Fig. 1-Fig. 3 configuration), 
each of the plurality of memory modules (e.g. Fig. 3: 2000-1) including a plurality of memory devices (e.g. Fig. 3: R0, R1) configured to receive location information indicative of a relative location of a respective memory module (rank structure uses location information for each rank in a module which is used by MRS setting within memory device. See para [0064]: MRS setting operation in the memory device for each rank position/ location. See also para [0073] address latch receives cell address which is inclusive of rank location/ address/ slot. The limitation is further supported by Pauley Fig. 1A, para [0048], para [0045] where rank address scheme per slot/ module is taught), 
each of the plurality of memory devices of a memory module including an input/output circuit (Fig. 11: 2510, 2500. See para [0071]) configured to operate based on operational parameters (Fig. 5: PCODE, NCODE. see also para [0050], para [0067], para [0049], para [0055]) and 
further including a code logic circuit (Fig. 5: 2100) configured to set operational parameters (See Fig. 5: PCODE, NCODE) for the input/output circuit (See Fig. 5), 
wherein the operational parameters for the input/output circuit are based at least in part on the location information for the respective memory module (see para [0049]: signal loading characteristic i.e. signal integrity (SI) information of a memory slot on which a memory module is mounted is used. See also para [0008], see also para [0050], para [0067], para [0049], para [0055]), 
wherein the input/output circuit (see Fig. 5 and Fig. 11) comprises at least one of an impedance calibration circuit, an equalization control circuit or termination impedance circuit (see e.g. Fig. 5: 2550 EQ circuit performs equalization control on final ZQ values).
Regarding independent claim 2, Lee teaches an apparatus, comprising: 
a memory bus including a plurality of signal lines; (see claim 1 rejection analysis)
a memory controller coupled to the memory bus and configured to provide control information to the memory bus; and  (see claim 1 rejection analysis)
a plurality of memory modules coupled to the memory bus and configured to receive the control information from the memory controller, each of the plurality of memory modules including a plurality of memory devices configured to receive location information indicative of a relative location of a respective memory module, (see claim 1 rejection analysis)
each of the plurality of memory devices of a memory module including an input/output circuit configured to operate based on operational parameters and (see claim 1 rejection analysis)
further including a code logic circuit configured to set operational parameters for the input/output circuit, wherein the operational parameters for the input/output circuit are based at least in part on the location information for the respective memory module, (see claim 1 rejection analysis)
(Fig. 5: 2500. See also Fig. 8), the output driver circuit including adjustable impedance circuits (Fig. 8: 2510, 2520) and the operational parameters (Fig. 8: PCODE, NCODE) set an impedance of the output driver circuit (para [0063]).
Regarding independent claim 7, Lee teaches an apparatus, comprising: 
a memory bus including a plurality of signal lines; (see claim 1 rejection analysis)
a memory controller coupled to the memory bus and configured to provide control information to the memory bus; and (see claim 1 rejection analysis)
a plurality of memory modules coupled to the memory bus and configured to receive the control information from the memory controller, each of the plurality of memory modules including a plurality of memory devices configured to receive location information indicative of a relative location of a respective memory module, each of the plurality of memory devices of a memory module including an input/output circuit configured to operate based on operational parameters and further including a code logic circuit configured to set operational parameters for the input/output circuit, wherein the operational parameters for the input/output circuit are based at least in part on the location information for the respective memory module, (see claim 1 rejection analysis)
wherein the input/output circuit (Fig. 11 input/ output circuitry) comprises an output driver circuit (Fig. 11: 2500)  and an input receiver circuit (Fig. 11: 2510)  , 
(ZQ Calibration, see e.g. Fig. 11 and e.g. para [0072]), an equalization setting for an input receiver circuit, or a termination impedance.
Regarding claim 10, Lee teaches the apparatus of claim 1 wherein the code logic circuit is configured to provide code signals to set the operation parameters, wherein base code signals are adjusted to provide the code signals. (see claim 1 rejection)
Regarding independent claim 11, Lee teaches an apparatus (Fig. 3 system. See also Fig. 1), comprising: 
a memory (Fig. 1, Fig. 2 modules or, groups) configured to be coupled to a memory bus (para [0032]), the memory including a plurality of memory modules (Fig. 3: 2000-1, 2000-2), each of the plurality of modules including a plurality of memory devices (e.g. Fig. 3: R0, R1), 
each of the plurality of memory devices (see Fig. 11) comprising: 
a memory cell array (Fig. 11: 2800) including a plurality of memory cells configured to store data (para [0073]); and 
an input/output circuit (Fig. 11: 2510, 2500) configured to provide data to the memory cell array and further configured to receive data from the memory cell array (see Fig. 11 data input, output and DQ pad configuration), 
the input/output circuit including a code logic circuit configured to receive location information indicative of a location of the memory device and provide code signals based on the location information for setting operational parameters for the input/output circuit, (See claim 1 rejection analysis)
(See claim 1 rejection analysis)
Regarding independent claim 17, Lee teaches an apparatus comprising: 
a memory configured to be coupled to a memory bus, the memory including a plurality of memory modules, each of the plurality of modules including a plurality of memory devices,  (see claim 11 rejection analysis)
each of the plurality of memory devices comprising: a memory cell array including a plurality of memory cells configured to store data; and an input/output circuit configured to provide data to the memory cell array and further configured to receive data from the memory cell array, (see claim 11 rejection analysis)
the input/output circuit including a code logic circuit configured to receive location information indicative of a location of the memory device and provide code signals based on the location information for setting operational parameters for the input/output circuit, (see claim 11 rejection analysis)
wherein each of the plurality of memory devices further comprises a mode register including a plurality of registers and the information is programmed in the plurality of registers (para [0064], para [0068]: MRS operation within memory device requires registers and further in co-operation with SI registers).
Regarding claim 18, Lee teaches the apparatus of claim 11 wherein the information is indicative of a location of a memory module of the plurality of memory modules in which the plurality of memory devices are included. (See claim 1 rejection)
Regarding independent claim 26, Lee teaches a method comprising: 
receiving at a memory device location information indicative of a physical location of the memory device (para [0064]: MRS setting operation in the memory device for each rank position/ location. Rank structure uses location information for each rank in a module which is used by MRS setting within memory device. See para [0064]: MRS setting operation in the memory device for each rank position/ location. See also para [0073] address latch receives cell address which is inclusive of rank location/ address/ slot. The limitation is further supported by Pauley Fig. 1A, para [0048], para [0045] where rank address scheme per slot/ module is taught); and 
providing code signals (para [0050]: “code generated according to ZQ calibration” or, “final ZQ values”) for setting operational parameters for an input/output circuit (see Fig. 9: S950, para [0050], para [0067], para [0049], para [0055]), 
wherein base code signals (e.g. Fig. 5 in context of para [0049]: PCODE, NCODE signals) are adjusted based on the location information to provide the code signals (see para [0049]: signal loading characteristic i.e. signal integrity (SI) information of a memory slot on which a memory module is mounted is used. para [0068], para [0070] in context of Fig. 3 and Fig. 10: rank/slot/ module distance information is populated to get signal integrity (SI) information/ signal loading characteristic of a memory slot on which a memory module is mounted), 
wherein the location information is programmed in a mode register included in the memory (Fig. 10 in context of para [0068], para [0070]: SI information is stored in “SI register”. SI information is linearly correlated to distance).
Regarding claim 27, Lee teaches the method of claim 20 wherein the memory device is included in a memory module and wherein the location information is indicative of a region of the memory module in which the memory device is included (see Fig. 3: two modules and ranks/ devices within module are applicable for the function).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017 /0099050 A1),  in view of Pauley et al. (US 2005/0044302 A1).
Regarding independent claim 19, Lee teaches an apparatus comprising: 
a memory configured to be coupled to a memory bus, the memory including a plurality of memory modules, each of the plurality of modules including a plurality of memory devices, (see claim 11 rejection analysis)
each of the plurality of memory devices comprising: 
a memory cell array including a plurality of memory cells configured to store data; and  (see claim 11 rejection analysis)
(see claim 11 rejection analysis)
the input/output circuit including a code logic circuit configured to receive location information indicative of a location of the memory device and provide code signals based on the location information for setting operational parameters for the input/output circuit, (see claim 11 rejection analysis)
Lee teaches ranks/ regions in module but is silent with respect to remaining provisions of this claim i.e. Lee do not reach ranks are organized in lower and upper regions.
Pauley teaches - 
wherein each of the plurality of memory modules includes an upper region (Fig. 1A: upper rank 0. See also Fig. 5A) and a lower region (Fig. 1A: upper rank 1. See also Fig. 5A) and the information is indicative of a memory device of the plurality of memory devices included in the upper or lower region (Fig. 1A, Fig. 5A in context of para [0045], para [0048]: teaches addressing scheme with ranks within memory module which can be utilized to identify rank location and usage).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pauley into the teachings of Lee such that such that memory modules can be organized in upper regions  and a lower regions in order to increase rank density in module.

11.	Claims 3-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017 /0099050 A1),  in view of  Brittain et al. (US 2006/0179333 A1). Further supported by Bains (US 2005/0138267 A1), Abe (US 2003/0049949 A1) for limitation interpretation.
Regarding claim 3, Lee teaches the apparatus of claim 1. Lee is silent with respect to remaining provisions of this claim. Brittain teaches wherein the location information comprises memory slot address (para [0051]. Limitation is further supported by Abe Fig. 2: address bus coupled to slots and pins and Bains Fig. 1 slot configuration in context of para [0006]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Brittain into the teachings of Lee such slot address can be employed to determine distance precisely for determining impedance used for ZQ calibration.
Regarding claim 4, Lee teaches the apparatus of claim 3. Lee is silent with respect to remaining provisions of this claim. Brittain teaches wherein a memory slot address comprises a hard wired slot address (Brittain teaches fixed slot address. For further support, see Bains Fig. 1 slot configuration in context of para [0006] and Abe Fig. 2: address bus coupled to slots and pins).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Brittain into the teachings of Lee such that claimed limitations are met and the result of the combination does not alter the primary device function.
Regarding claim 5, Lee teaches the apparatus of claim 1. Lee is silent with respect to remaining provisions of this claim. Brittain teaches wherein the location information is indicative of a location of a respective memory module relative to the memory controller (Brittain teaches wherein a memory slot address and location. For further support, see Abe Fig. 2 address bus length from controller 14 to each memory module slot. See also, Abe para [0077]: module signal lines).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Brittain into the teachings of Lee such that claimed limitations are met and the result of the combination does not alter the primary device function.
Regarding claim 8, Lee teaches the apparatus of claim 1. Lee is silent with respect to remaining provisions of this claim. Brittain teaches wherein the plurality of memory devices of the plurality of memory modules comprises a plurality of dynamic random access memory devices (Brittain Fig. 5: DRAM’s. For further support, see Abe e.g. para [0103]: DDR-SDRAM).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Brittain into the teachings of Lee such that claimed limitations are met and the result of the combination does not alter the primary device function.
Regarding claim 9, Lee teaches the apparatus of claim 1. Lee is silent with respect to remaining provisions of this claim. Brittain teaches wherein operational parameters set by the code logic include an offset relative to nominal operational 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Brittain into the teachings of Lee such that claimed limitations are met and the result of the combination does not alter the primary device function.

Tentatively Indicated as Allowable Subject Matter
Claims 13, 20, 21, are indicated as allowable. 
Claims 14-16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23-25 are objected to because of   claim informality but would be allowable if informality is over-come.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.
Applicant is strongly to have interview with examiner to discuss the above allowable subject matter.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Brittain et al. (US 2006/0179333 A1) is applicable for all claims. For example, 

Greeff (US 7,461,188 B2) : Fig. 1-Fig. 7 disclosure applicable for all claims.
Grunzke (US 2015/0067292 A1): Fig. 1-Fig. 9 disclosure applicable for all claims.
Satoh (US 10,529,390 B1): Fig. 1-Fig. 8 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Response to Arguments
Applicant’s arguments with respect to Claims 1, 2, 7, 11, 13, 17, 19, 20 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding dependent claim specific limitations, applicant has not argued substantively and prior rejection is relied upon.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825



/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)